ORDER
PER CURIAM.
Appellant, Kevin Mallett, appeals from his jury trial conviction in the Circuit Court of the City of St. Louis of robbery in the second degree, RSMo § 569.030 (1986), for which he was sentenced to ten years imprisonment. Appellant also appeals the denial of his Rule 29.15 motion after an evi-dentiary hearing. We have reviewed the briefs of the parties, the arguments therein, the legal file and the transcript of the proceedings below.
We find that the trial court committed no error and that the order of the motion court was not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm appellant’s conviction pursuant to Rule 30.25(b), and the denial of appellant’s post-conviction relief motion pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved herein, has been provided to the parties explaining our reasons for so holding.